FILED
                            NOT FOR PUBLICATION                             MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50163

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00578-DSF

  v.
                                                 MEMORANDUM *
MATTHEW PLOESSEL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Matthew Ploessel appeals from the district court’s judgment revoking

probation and challenges the revocation of and nine-month sentence imposed upon

revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Ploessel’s




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Ploessel the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     12-50163